Citation Nr: 0307831	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  02-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's claim for 
service connection for a right knee disorder.  The veteran 
filed a timely appeal to this adverse determination.

The Board recently undertook additional development on this 
issue pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
On April 8, 2003, the Board sent the veteran a letter 
informing him that additional medical evidence had been 
obtained pursuant to this development, including a medical 
opinion from an orthopedic surgeon, as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903)).  The Board informed the 
veteran that he could either submit additional evidence or 
argument in response to this new evidence, or inform VA to 
proceed with the appeal.  He was afforded a period of 60 days 
from the date of the letter to respond, and was apprised that 
if VA did not hear from him by the end of the 60-day period, 
the Board would proceed to decide his appeal.  On April 10, 
2003, the veteran's representative indicated that he was 
responding to the Board's April 2003 letter with contentions 
to supplement the arguments of record by and on behalf of the 
veteran.  Accordingly, the Board finds that appellate 
adjudication of the veteran's appeal may proceed at this 
time. 








FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  At the time of the veteran's September 1965 pre-induction 
examination, the examiner stated that the veteran's right 
knee was "abnormal," and a right knee disorder was noted.

3.  The veteran's right knee disorder preexisted service.

3.  The medical evidence indicates that the veteran's 
preexisting right knee disorder did not worsen in service, 
and that any worsening that did occur was due to the natural 
progress of the preexisting right knee disorder.


CONCLUSION OF LAW

A right knee disorder was neither incurred in nor aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.306 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection claim, as well as notice 
of the specific legal criteria necessary to substantiate his 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in October 2001, in the 
statement of the case (SOC) issued in March 2002, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in June 2001, the RO provided the veteran 
with information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO informed the veteran of 
the evidence it already possessed, described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
Indeed, in a response letter from the veteran received by VA 
in June 2001, the veteran certified that he understood the 
evidence VA needed to support his claim, what evidence VA 
would attempt to obtain, what evidence VA had already 
obtained, and what evidence he needed to furnish in 
connection with his claim.  He also stated that he was not 
aware of any source of evidence relevant to his claim other 
than that which VA would attempt to obtain and/or had already 
obtained.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
VA outpatient treatment notes and examination reports, 
including a VA medical opinion regarding the etiology of the 
veteran's right knee disorder, and several personal 
statements made by the veteran in support of his claim.  The 
veteran testified at a hearing before the undersigned 
Veterans Law Judge at the Washington, DC VA central office in 
July 2002, and a transcript of this testimony has been 
associated with the veteran's claims file.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claims.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In fact, as 
noted above, the veteran has informed VA in writing that he 
was not aware of any source of evidence relevant to his claim 
other than that which VA would attempt to obtain and/or had 
already obtained.  In addition, he testified in July 2002 
that he had never been treated for right knee problems at any 
time since service, either by VA or private sources.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in service in the Armed 
Forces.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may also be established for a 
disability resulting from aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2002).  Regulations provide that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural  progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); C.F.R. § 3.306(a) (2002).  In deciding a 
claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence relevant to the veteran's claim for service 
connection for a right knee disorder includes the veteran's 
service medical records from his period of active duty 
service from December 1965 to July 1967.  In September 1965, 
the veteran completed a pre-induction Report of Medical 
History.  At that time, he checked the box for "yes" when 
asked whether he had ever had, or presently had, a trick or 
locked knee and bone, joint or other deformity.  He also 
checked "yes" when asked whether he had ever had, or had 
been advised to have, any operations, and wrote that he had 
been advised to have his right knee checked, since he had 
injured it when he was small and had then re-injured it 
participating in track.  He again checked yes when asked 
whether he had ever treated himself for illnesses other than 
minor colds, and wrote "knee injury" as an explanation.  In 
the section reserved for the physician's summary and 
elaboration of pertinent data, the examiner wrote "trick 
right knee - football injury - buckling and swelling - no 
locking - had pain over tibial tubercle in past - exam - 
within normal limits."  The actual Report of Medical 
Examination, conducted in September 1965, noted that the 
veteran's lower extremities were "abnormal," and expanded 
on this comment by noting that the veteran had a "prominent 
right tibial tubercle - ligaments intact - NCD [not 
considered disqualifying] - McMurray's sign negative."

An outpatient treatment note dated in January 1966 noted that 
the veteran had banged his right knee against a post, and 
that an ace bandage had been applied.  An August 1966 
treatment record from the orthopedic clinic indicated that 
the veteran's cast had been repaired, but did not note the 
location of this cast.  A subsequent note dated 10 days later 
in August 1966 noted that the patient had had old Osgood-
Schlater's disease, had had a re-injury and had been in a 
cast for 3 weeks.  The veteran was noted to be currently 
asymptomatic, and should perform quadriceps exercises.  He 
was advised to return on an as-needed basis.

An outpatient treatment note dated in April 1967 indicated 
that the veteran needed a medical profile.  It was noted that 
he veteran had a new first sergeant who made the veteran 
stand up for long periods and march.  He was noted to be 
limping, and was sent to the orthopedic clinic for evaluation 
later that same day.  The report of the orthopedic 
consultation indicated that the veteran had done well until a 
recent field problems, and was having pain in the old Osgood-
Schlater again.  It was noted that a profile change was 
needed.

No further medical evidence in service is of record until the 
time of the veteran's Report of Medical History at discharge, 
completed by the veteran in July 1967.  At that time, he 
again stated that he had had, or currently had, a trick or 
locked knee.  In the section reserved for the physician's 
summary, the examiner sated "Trick Knee associated with 
football, only bothers patient during athletics.  Examinee 
denies all other significant medical or surgical history."  
The actual Report of Medical Examination at separation, also 
completed in July 1967, noted that the veteran's lower 
extremities were "normal," and did not note the presence of 
any right knee abnormality.

The first relevant post-service evidence is the report of a 
VA general medical examination conducted in December 1998, 
some 30 years after the veteran's discharge from the 
military.  At that time, he stated that he had no complaints, 
had had no injury in the military, and had had no injury 
prior to entering the military.  His musculoskeletal system 
was found to be "normal."  No right knee disorders were 
diagnosed.

In March 2001, VA received the veteran's claim for service 
connection for a right knee disorder.  As indicated above, in 
June 2001 the RO sent the veteran a detailed letter asking 
him to provide information for all doctors and hospitals for 
which he had received treatment for his right knee disorder, 
and enclosed several VA Forms 21-4142, Authorization for 
Release of Information, to allow VA to request records from 
any sources so identified.  In a written response received 
later that same month, the veteran indicated that he was 
"not aware of any source of evidence relevant to the claim 
other than that which the VA will attempt to obtain and/or 
which has already been obtained."

In July 2002, the veteran testified at a hearing before the 
undersigned Veterans Law Judge at VA central office in 
Washington, D.C.  At that time, he conceded that he injured 
his right knee in a fall while running track in high school 
in 1964, prior to his entry onto active duty.  He stated that 
he self-treated this injury with ice packs and rest, and did 
not see a doctor for treatment.  He stated that he had no 
problems with his knee in boot camp, but injured it in 
Germany when he banged the knee against a post during a field 
obstacle course.  He reported that he was taken by medics to 
a clinic where his knee was wrapped in an Ace bandage.  He 
testified that he was placed on light duty for 3 or 4 weeks, 
and had his knee placed in a case for approximately 3 weeks 
in 1966 following some sort of re-injury to the knee.  He 
stated that his knee was not responding to treatment, so in 
April 1967 he saw his doctor to get a new profile, which he 
described as a new job.  He reported that he had sustained no 
new injuries to his right knee since he left the military in 
July 1967.  He also stated that the notation about a football 
injury was in error, as he had never played football.  When 
asked about any post-service treatment, the veteran testified 
that he did not seek any treatment upon discharge because his 
knee was not really bothering him, and he further stated that 
he had never sought any treatment for his right knee at any 
time since discharge.  When asked if he considered the 
inservice incident in which he banged his right knee against 
a post as a new injury, separate and distinct from his 
preservice track injury, he replied "Well I don't know if 
you'd call it a different injury, it's the same injury that 
never really healed."

In September 2002, the Board determined that additional 
development in this case was required.  Specifically, the 
Board decided that an orthopedic examination would be of use 
in determining the etiology of the veteran's current right 
knee disorder.  Furthermore, in light of the notations on the 
September 1965 preinduction examination report and the August 
1966 notation that the veteran had old Osgood-Schlater's 
disease, the Board determined that a medical opinion was 
needed to determine the likelihood that a right knee disorder 
preexisted service and, if so, whether it was aggravated 
therein.

Therefore, in January 2003 the veteran underwent a VA 
contract examination by a private orthopedic surgeon.  At 
that time, the examiner indicated that the had reviewed the 
veteran's claims file, including his service medical records.  
He then recounted the veteran's medical history, as provided 
by both the veteran and the veteran's service medical 
records.  Physical examination revealed normal strength in 
both knees, a full range of knee motion in both knees, 
without any complaints of pain, and no right knee 
instability, subluxation or dislocation.  X-rays of the right 
knee revealed no evidence of any fracture, dislocation, 
calcified loose bodies, or arthritic changes.  The only 
abnormality noted was mild swelling in the right tibial 
tubercle with subjective pain in the right knee over the 
tibia tubercle.  X-rays confirmed the tibial tubercle in the 
right knee was irregular in size and enlarged, protruding 1 
centimeter from the surface.  This abnormality was considered 
mild.

In response to the questions asked of him by the Board, the 
examining orthopedist stated that the only right knee 
disorder present was chronic right knee tibial tubercle 
bursitis with ossicle.  In response to a query whether the 
record indicated that any right knee disorder had preexisted 
the veteran's military service, the examiner responded 
"Yes."  

In response to a request to comment on the significance of 
the September 1995 preinduction examination report and the 
notation in the August 1966 treatment note, the examiner 
stated that "The significance is that the condition pre-
existed induction or active duty.  It was apparently 
asymptomatic."  

The Board also asked that if the examiner determined that the 
medical evidence showed that the veteran had a right knee 
disorder that preexisted his active duty military service, 
that he opine as to whether the medical evidence showed a 
worsening of this preexisting right knee disorder in service.  
In response, the examiner simply stated "No.  There is no 
evidence."

The examiner was then asked whether it was at least as likely 
as not that any worsening in service was due to the natural 
progress of the preexisting right knee disorder or was due to 
aggravation of a preexisting right knee disorder.  He 
responded that any "Worsening of the pre-existing right knee 
disorder was due to natural progress of the pre-existing 
right knee disorder."

Finally, the Board asked that if it was determined that a 
right knee disorder did not preexist the veteran's active 
duty military service, was it at least as likely as not that 
a current right knee disorder was related to any incident of 
military service, including that for which the veteran 
received treatment between January 1966 and August 1966, as 
documented in the veteran's service medical records.  The 
examiner responded that "It is not likely that the current 
right knee disorder is related to any incident of military 
service."

Following a review of the evidence detailed above, the Board 
finds that there is some indication that the veteran's right 
knee disorder preexisted his entry onto active duty.  In this 
regard, unless there is clear and unmistakable evidence to 
the contrary, the VA must presume that the veteran was in 
sound condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304 (2002).  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  This presumption attaches 
only where there has been as induction examination in which 
the later-complained-of disability was not detected.  Where a 
report of service entrance examination is not of record, the 
Board must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakable evidence to the 
contrary.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  A reported history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

The Board observes that at the time of the veteran's 
preinduction Report of Medical Examination, conducted in 
September 1965, the examiner specifically found that the 
veteran's lower extremities were "abnormal," and noted that 
the veteran had a "prominent right tibial tubercle."  
Inasmuch as the veteran's right knee was not of sound 
condition at enlistment, the Board finds that he is not 
entitled to the presumption of soundness at service entrance.  
See Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  The Board 
notes that the examiner's notation is consistent with the 
veteran's own report in his September 1965 pre-induction 
Report of Medical History that he had previously had, or 
presently had, a trick or locked knee and bone, joint or 
other deformity, and that he had previously treated himself 
for a "knee injury."  The Board also finds that the 
examiner's notation is consistent with the physician's 
summary and elaboration of pertinent data, in which the 
examiner wrote that the veteran had had a "trick right 
knee" manifested by "pain over tibial tubercle in past."  

It must next be determined whether the veteran's preexisting 
condition was aggravated by service.  When a condition is 
properly found to have been preexisting, either because it 
was noted at entry or because preexistence was demonstrated 
by clear and unmistakable evidence, the presumption of 
aggravation provides that a preexisting injury or disease 
will be considered aggravated by active service where there 
is an increase in the disability during such service, unless 
there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  A temporary 
worsening of symptoms of a disability subject to exacerbation 
is not indicative of an increase in the severity of the 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).

A review of the veteran's service medical records reveals 
that the veteran's right knee disorder was asymptomatic at 
the time he entered service, as noted by the examiner in the 
physician's summary and elaboration of pertinent data in 
September 1995.  These records subsequently show several 
instances of medical treatment for right knee pain and 
swelling following an incident in which he bumped his right 
knee against a post.  However, this appears to have been an 
acute and transitory injury to the knee, which healed with 
rest, the use of an Ace bandage and cast, and an appropriate 
medical profile.  Indeed, the Board observes that at the time 
of the veteran's separation examination in July 1967, the 
examiner found that the veteran's lower extremities were 
"normal," and he did not note the presence of any right 
knee abnormality.  Furthermore, the veteran himself has 
testified that his knee was not really bothering him at the 
time of service discharge, and that he did not seek any 
medical treatment for his right knee after service.  As such, 
the Board finds that there was no "increase in severity" 
between induction and discharge such that the presumption of 
aggravation would apply.  

The Board further observes that even if the pain and swelling 
of the veteran's right knee in 1966 was not viewed as solely 
the result an acute inservice injury unrelated to his right 
tubercle abnormality, but instead were viewed as a 
manifestation of his preexisting right tubercle abnormality 
following strenuous physical activity, a temporary worsening 
of symptoms of a disability subject to exacerbation is not 
indicative of an increase in the severity of the underlying 
disability, as noted above.  This is consistent with the 
comments by an examiner in the physician's summary at the 
time of the veteran's July 1967 Report of Medical History at 
discharge, at which time the examiner stated that the veteran 
had a "Trick Knee associated with football, only bothers 
patient during athletics."

In any case, the Board finds that any question as to whether 
the veteran's preexisting right knee disorder worsened during 
service, and, if so, whether such worsening was due to the 
natural progress of the disorder or due to aggravation, was 
conclusively answered by the January 2003 medical opinions by 
the private orthopedic surgeon.  As noted previously, he 
indicated that he had reviewed the veteran's entire claims 
file, including his service medical records, and then 
concluded that there was no evidence that the veteran's 
chronic right knee tibial tubercle bursitis with ossicle had 
worsened in service, and that, in any case, any worsening 
that had occurred was due to the natural progress of the 
preexisting right knee disorder.

The Board also notes that the veteran's claims file contains 
no competent opinion which relates the veteran's current 
right knee disorder to his military service on a direct 
basis.  On the contrary, the only medical opinion addressing 
this claimed nexus or link, i.e., the January 2003 opinion by 
the private orthopedic surgeon, held that such a relationship 
was less likely than not ("not likely").  

In reaching this decision, the Board has considered the 
veteran's allegation during his July 2002 hearing that 
service connection is warranted because his knee disorder was 
aggravated by the running and exercising he was forced to 
perform as a requirement for military training in Germany, to 
particularly include the stress of an obstacle course where 
he banged his knee on a post.  The veteran, however, as a 
layperson, is not competent to offer a medical opinion as to 
the aggravation of any preexisting knee disorder during his 
period of active duty service.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  In this respect, while the veteran can report 
his symptoms, his statements as to the cause of any claimed 
aggravation must be supported by competent medical evidence, 
not merely allegations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  No such evidence has been presented.  
Hence, the veteran's statements standing alone cannot serve 
as a predicate for granting service connection for his right 
knee disorder.  Therefore, the Board concludes that there is 
no basis in the record upon which service connection for a 
right knee disorder may be granted.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a right knee disorder.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder is denied.


	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

